Stephens, J.
¶33 (dissenting) — The majority recognizes, as it must, that “the trial court exceeded its authority in *819entering judgment” on three of the four charges in Jerry Lee Swagerty’s plea agreement because the statute of limitations had expired on those charges before Swagerty accepted the agreement. Majority at 810. While the consequence of that recognition may be unappealing to the majority, it is not in doubt under our precedent. The clear holdings of In re Personal Restraint of Stoudmire, 141 Wn.2d 342, 5 P.3d 1240 (2000), and State v. Knight, 162 Wn.2d 806, 174 P.3d 1167 (2008), require vacation of the invalid charges and resentencing on the remaining valid charge. The majority’s rejection of this remedy is based on its misinterpretation of State v. Peltier, 181 Wn.2d 290, 332 P.3d 457 (2014), and misapplication of State v. Turley, 149 Wn.2d 395, 69 P.3d 338 (2003). I respectfully dissent. I would hold that our decisions in Stoudmire, Peltier, and Knight require us to vacate the charges for which the statute of limitations had run, and remand for resentencing on the one remaining charge.5
¶34 In Stoudmire, we held that once the statute of limitations has run on a charge, the court loses its authority to enter judgment. See 141 Wn.2d at 355. We explained, “[T]he statute of limitations bars prosecution of charges commenced after the period prescribed in the statute.” Id. Although the court does not lose subject matter jurisdiction over the case, once the limitations period expires, the court lacks the authority to enter judgment on that charge. See id. at 353, 355. We also recognized, “‘[A] plea bargaining agreement cannot exceed the statutory authority given to the courts.’ ” Id. at 355 (emphasis added) (alteration in original) (internal quotation marks omitted) (quoting In re Pers. Restraint of Moore, 116 Wn.2d 30, 38, 803 P.2d 300 (1991)). A defendant may not consent to be charged for a crime for which the statute of limitations has run because the court lacks authority to enter judgment for that crime. See id. Where a defendant pleads guilty to crimes with *820expired statutes of limitations, the necessary remedy is to vacate those convictions without disturbing the rest of the plea. See id. at 355, 356-57. As discussed in more detail below, we reiterated these principles in Peltier. 181 Wn.2d at 296-98.
¶35 The case before us is governed by these principles. Swagerty pleaded guilty to four counts: third degree child rape, luring, second degree burglary, and intimidating a witness. See State’s Resp. to Pet’r’s Pers. Restraint Pet., App. A at 3-4 (State’s Resp.). The three-year statute of limitations for luring, second degree burglary, and intimidating a witness expired well before he was charged with those crimes. See RCW 9A.04.080(1)(h); State’s Resp., App. A at 3-4. The court did not have authority to enter judgment on those crimes, and Swagerty could not expand the court’s authority by pleading guilty or waiving the already lapsed limitation period. See Stoudmire, 141 Wn.2d at 354-55; Peltier, 181 Wn.2d at 296-97.
¶36 The majority recognizes that a court does not have the authority to enter judgment once the statute of limitations expires. See majority at 808 (“once the statute of limitations expires for a crime, the State lacks the authority to charge a defendant and the court lacks the authority to sentence a defendant under a plea agreement”), 810 (“the trial court exceeded its authority in entering judgment” on the three charges with expired statutes of limitations). And it purports not to overrule Stoudmire. Id. at 808 (“The continuing vitality oí Stoudmire has not been questioned in this case.”). Nonetheless, the majority attempts to avoid the result required under Stoudmire by arguing that a criminal statute of limitations is only a “legislatively imposed limit on the time in which charges may be brought.” Id. at 813. This statement contradicts our long-standing recognition that a limitations period limits not only the time in which charges must be brought but also the very authority of a court to enter judgment on untimely charges. See Stoudmire, 141 Wn.2d at 355. A limitation on the court’s authority—be it *821constitutional or validly imposed by the legislature—is a limitation on its power. The source of the restriction is irrelevant.
¶37 The majority misreads Peltier to “conclude that as long as the statute of limitations has not yet run at the time of charging on the original, more serious charges, the defendant may knowingly and expressly waive an expired statute of limitations on lesser charges to take advantage of a beneficial plea offer.” Majority at 810-10. In Peltier, the defendant was charged with four serious crimes. 181 Wn.2d at 292. He entered into a “stipulated agreement in exchange for being charged with ... two lesser crimes.” Id. at 298. The agreement provided that if Peltier challenged the conviction, “ ‘the State may either recommend a more severe sentence, file additional or greater charges, or re-file charges that were dismissed. The defendant waives any objectionto the filing of additional or greater charges based on . . . statutes of limitations! ” Id. at 293. The majority characterizes this as “a waiver on the statute of limitations if a subsequent challenge of the agreement led to the refiling of the original charges.” Majority at 809. This characterization is overbroad. The agreement waived Peltier’s objection to the future lapse of a then unexpired statute of limitations. It did not (and under Stoudmire it could not) waive an objection to a statute of limitations that had already run.
¶38 When Peltier entered into the agreement, the statute of limitations had not yet run on the four original charges. Peltier, 181 Wn.2d at 292. But it had run on the lesser charges to which Peltier pleaded guilty and on which the court entered judgment. Id. When Peltier subsequently challenged his convictions, the Court of Appeals followed Stoudmire and vacated the convictions on the untimely lesser charges. See id. at 293; In re Pers. Restraint of Peltier, noted at 166 Wn. App. 1023, 2012 WL 432258, at *1, 2012 Wash. App. LEXIS 335, at *2-3. This result was so obvious under Stoudmire that the State did not object; thus, the lesser charges were not before us in Peltier. See Peltier, 181 Wn.2d at 293.
*822¶39 The issue before this court concerned the State’s refiling of some of the original, more serious charges. Id. Peltier moved to dismiss these charges because by then, the applicable statute of limitations had run. Id. “The State argued that Peltier waived his right to object to the statute of limitations in the agreement upon stipulation, so the State had the right to refile the charges.” Id. at 293-94.
¶40 This court began its analysis by reiterating the principles from Stoudmire: a statute of limitations is not jurisdictional, but its expiration deprives the court of authority to enter judgment. Id. at 296-97. The court then explained why Peltier was different from Stoudmire:
In Stoudmire, the statute of limitations had run on the underlying charges by the time Jerrod Stoudmire was sentenced. Because of this, the court held that the charges were beyond the statutory authority of the court.. .. Since the court had no authority to sentence, Stoudmire could not consent to be charged or waive any objection to the untimely charging. But this case is distinguishable from Stoudmire. Here, the statute of limitations had not run on the underlying charges at the time Peltier entered the stipulated agreement, meaning the court still had the authority to sentence him.
Id. at 297 (citation omitted).
¶41 The court held, “When a statute of limitations has not run and the court still has authority to sentence on charges if convicted, a defendant may waive the statute of limitations if he or she so chooses. This waiver must be express.” Id. The court reiterated that a defendant may waive the statute of limitations only if it “has not yet run ... and the court thus still has authority to sentence on the charges if convicted.” Id. at 298; see also id. (“the stipulation upon agreement was executed when the court still had the authority to sentence and so the waiver therein is valid”; “A defendant may expressly waive a criminal statute of limitations when he or she agrees to do so when the statute of limitations has not yet run on the underlying charges. At that time, the court has authority over the charges, so an *823express waiver is effective and will be upheld.”)- Peltier expressly waived any statute of limitations defense to the original charges before they expired. Id. The State could therefore refile the original charges. Id.
¶42 The majority declares that if a defendant can agree to waive an unexpired limitations period, “we see no principled reason why under Peltier, a defendant could not agree to waive a lapsed statute of limitation on lesser charges to avoid greater charges.” Majority at 809. But the principled reason is the holding of Stoudmire, and the court in Peltier distinguished Stoudmire on this very basis. Peltier makes clear that the case before us is squarely governed by Stoudmire. 181 Wn.2d at 297.6 Like the defendant in Stoudmire, Swagerty pleaded guilty to charges after the statute of limitations had run. At the time he entered his plea agreement, the court did not have authority to enter judgment for those crimes. Contrary to the majority’s conclusion, under our precedent Swagerty could not waive the expired statute of limitations and belatedly expand the court’s authority. See id:, Stoudmire, 141 Wn.2d at 354-55.7
*824¶43 Based on the clear holdings of Stoudmire and Peltier, the three charges for which the statute of limitations had run must be vacated and Swagerty should be resentenced on the single remaining charge. The majority and the Court of Appeals view this result as unjust, and seek to avoid it by characterizing the plea as indivisible under Turley. See majority at 812; In re Pers. Restraint of Swagerty, No. 45862-4-II, slip op. at 4 (Wash. Ct. App. Jan. 21, 2015) (unpublished), http://www.courts.wa.gov/opinions /pdf/D2%2045862-4-II%20%20Unpublished%200pinion.pdf. Turley, however, is inapplicable because Swagerty is not seeking to withdraw his plea.8 See Knight, 162 Wn.2d at 813 (holding Turley did not prevent the court from vacating a single conviction obtained through an indivisible plea agreement where the defendant did “not seek to withdraw her guilty pleas”). Swagerty asks us to “vacate the three counts [for which the statute of limitations had run] and remand for resentencing on count I.” Suppl. Br of Pet’r at 15. This is the same remedy we provided in Stoudmire. See 141 Wn.2d at 356 (vacating convictions where the statute of limitations ran before charging, and remanding for resen-tencing on the remaining counts). Knight also supports this remedy and, as an analogous case, aptly explains why the indivisibility of the plea is irrelevant.
¶44 In Knight, the defendant entered an indivisible plea agreement and agreed to plead guilty to three crimes. 162 Wn.2d at 809, 813. She then appealed, arguing that two of *825the convictions violated double jeopardy. Id. at 809. The question before the court was whether “a single conviction can be vacated for a double jeopardy violation without rejecting an indivisible plea agreement.” Id. at 810. We held, “[V] acating a conviction is the proper remedy when the conviction violates double jeopardy, even when entered pursuant to an indivisible plea agreement.” Id. at 808.
¶45 The court explained that double jeopardy prevents the court from entering “ ‘multiple convictions for the same offense.’ ” Id. at 813 (quoting State v. Womac, 160 Wn.2d 643, 658, 160 P.3d 40 (2007)). “The proper remedy for double jeopardy violations ... is vacating the offending convictions.” Id. at 812. This was true even when the conviction was entered pursuant to a plea agreement, where that agreement did not waive double jeopardy protections. See id. at 813. “[T]he plea agreement has no bearing on the ability of the court to vacate a conviction entered pursuant to the guilty plea itself, because the plea itself need not be disturbed.” Id. at 812. Because Knight did not seek to withdraw her guilty pleas, and her plea agreement did not waive double jeopardy protections, “the indivisibility of the plea agreement ha[d] no bearing on our analysis.” Id. at 813. The court vacated the conviction that violated double jeopardy, even though it was entered into as part of an indivisible plea agreement. Id.
¶46 Statutes of limitations, like double jeopardy, limit the power of the court. See Stoudmire, 141 Wn.2d at 355. Although double jeopardy is a constitutional limitation, and statutes of limitations are legislatively imposed, they both restrict the court’s authority to enter judgment against the defendant. There is nothing in the reasoning of Knight’s holding that limits it to cases of double jeopardy, particularly in light of the continuing validity of Stoudmire and Peltier. Because the court lacked the authority to enter judgment against Swagerty on three of the convictions at the time he entered into the plea agreement, we must vacate those charges and remand for resentencing on the remaining valid conviction.
*826¶47 The majority resists this clear mandate from binding precedent and instead offers Swagerty the choice of either withdrawing his personal restraint petition or withdrawing his entire plea. See majority at 809-10. Neither option is tenable. The former impermissibly expands the authority of the court to enter judgment against a defendant once the statute of limitations has already run. See Peltier, 181 Wn.2d at 297;Stoudmire, 141 Wn.2d at 355. The latter forces Swagerty to face the very peril he specifically sought to avoid by entering into the plea agreement. Cf. State v. Hall, 162 Wn.2d 901, 177 P.3d 680 (2008) (holding double jeopardy prohibits the State from moving to vacate a criminal conviction against the defendant’s objection). I share the majority’s dissatisfaction with a result that seems to give Swagerty a windfall, but I believe an occasional unsatisfying outcome is the acceptable cost of consistently applying settled legal rules. Moreover, I am confident that this situation need not arise again. The parties and trial courts in future cases can assure that plea agreements conform to the limits of judicial authority and contain appropriate express waiver provisions. I respectfully dissent.

 I join Part 2 of the majority and agree with its resolutions of the other issues in this case. Majority at 813-14.


 The majority asserts—without citation—that neither Stoudmire nor Peltier considered the waiver question before us. Id. at 809 n.1. In fact, waiver was the central issue, aas the State in each case argued that defendant’s guilty plea agreement expressly waived the statute of limitations. See Stoudmire, 141 Wn.2d at 354 (“[T]he State argues that Stoudmire is not entitled to relief because his guilty plea waives any challenge to the charging dates in counts I and II.”); Peltier, 181 Wn.2d at 293-94 (“The State argued that Peltier waived his right to object to the statute of limitations in the agreement upon stipulation.”). This court in Stoudmire squarely held that the defendant could not waive the statute of limitations because “ ‘[a] plea bargaining agreement cannot exceed the statutory authority given to the courts.’ ” Stoudmire, 141 Wn.2d at 355 (internal quotation marks omitted) (quoting Moore, 116 Wn.2d at 38). Later explaining why this holding did not require invalidating Peltier’s plea to then-timely charges, the court recognized that Stoudmire addressed the issue of waiver and held that a defendant “could not consent to be charged or waive any objection to the untimely charging.” Peltier, 181 Wn.2d at 297. The majority clearly disagrees with the holding in Stoudmire, but it cannot substantiate its assertion that no such holding exists.


 Even if the court had the authority to enter judgment on untimely charges based on a defendant’s waiver, Peltier requires an express waiver. See id. at 298. Swagerty did not expressly waive the statute of limitations. If we were to now recognize an implied waiver—apparently based on a defendant taking *824advantage of a good plea bargain—we would have to overrule both Stoudmire and Peltier, something the majority does not do.


 Swagerty appears to advocate for a variety of remedies in his pro se filings. See, e.g., Am. Pers. Restraint Pet. at 9. However, as the case is presented to us by counsel, it is clear that Swagerty is not seeking withdrawal of his plea, but rather vacation of the three invalid charges and resentencing on the remaining charge. See Suppl. Br. of Pet’r at 15; Wash. Supreme Court oral argument, In re Pers. Restraint of Swagerty, No. 91268-8 (May 10, 2016), at 14 min., 36 sec. to 14 min., 52 sec., audio recording by TVW, Washington State’s Public Affairs Network, http://www.tvw.org (“Mr. Swagerty’s very clearly not done that [sought to withdraw his plea]. Even the State knows that Mr. Swagerty has not done that [sought to withdraw his plea] .... [T]he State says he’s not asking to withdraw his plea, he’s not challenging his plea. And on that one thing, the State is absolutely right.’’).